DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 02-25-21.
Claims 1-2 and 5-7 are amended.
Claim 10 is canceled.
Claims 11-20 are withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-20 directed to Group II, non-elected without traverse.  Accordingly, claims 11-20 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The reason for the examiner’s amendment is to 
A) Correct a clear typographic error in the amended claim 1; and
B) Cancel the non-elected without traverse claims 11-20 (see above) for allowing the case.
For Claim 1:
Claim 1 (Twice Currently amended): A connection structure comprising: 
a first member having a first surface;
a plurality of first electrodes located on the first surface; 
a second member having a second surface opposed to the first surface; 
a plurality of second electrodes opposed to the a plurality of first electrodes and located on the second surface; 
a first resin and conductive particles arranged between the at least one of the plurality of first electrodes and at least one of the plurality of second electrodes, the conductive particles including a particle core having elasticity coated with metals; and 
a second resin arranged between a first region surrounding the at least one of the plurality of first electrodes on the first surface and a second region surrounding the at least one of the plurality of second electrodes on the second surface, 
an insulating film arranged in the first region, 
wherein the second resin is in contact with the insulating film in the first region and the second surface in the second region, and the first resin and the second resin have different compositions from each other, 
wherein the conductive particles are arranged between the at least one of the plurality of first electrodes and the at least one of the plurality of second electrodes in a range of seven per 400 µm² or more and twenty per 400 µm² or less.

For Claim 11-20:
11-20. (Canceled)

Allowable Subject Matter	
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-9 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
a plurality of electrodes located on the first surface; a second member having a second surface opposed to the first surface; a plurality of second electrodes opposed to the a plurality of first electrodes and located on the second surface; a first resin and conductive particles arranged between the at least one of the plurality of first electrodes and at least one of the plurality of second electrodes, the conductive particles including a particle core having elasticity coated with metals; and a second resin arranged between a first region surrounding the at least one of the plurality of first electrodes on the first surface and a second region surrounding the at least one of the plurality of second electrodes on the second surface, an insulating film arranged in the first region, wherein the second resin is in contact with the insulating film in the first region and the second surface in the second region, and the first resin and the second resin have different compositions from each other, wherein the conductive 
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claim 1 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848